UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1748


JANICE MCLEAN DELOATCH,

                Plaintiff – Appellant,

          v.

HARFORD COUNTY BOARD OF EDUCATION,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cv-03125-CCB).


Submitted:   January 18, 2011             Decided:   January 25, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janice McLean DeLoatch, Appellant Pro Se.         Steven Bruce
Schwartzman, Lisa Y. Settles, HODES, PESSIN & KATZ, PA, Towson,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Janice    McLean       DeLoatch     appeals    the     district    court’s

order    granting    Defendant’s          motion   to     dismiss    her   complaint

alleging race discrimination under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006).

We   have   reviewed    the    record       and    find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      DeLoatch v. Harford Cnty. Bd. of Educ., No. 1:09-cv-

03125-CCB (D. Md. May 14, 2010).                   We further deny DeLoatch’s

motion for transcript at government expense.                       We dispense with

oral    argument     because       the    facts    and    legal     contentions    are

adequately    presented       in    the    materials      before     the   court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2